Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims
Claims 1-3 are amended, and claims 6-20 is/are added.  Currently claims 1-20 are pending in this application. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Finck (20140375043). 
Regarding claim 11, Finck, discloses a high-pressure container unit comprising: a box-shaped case 10 mounted on a vehicle 14 and including a bottom portion (Fig 3), a ceiling portion 58, and a peripheral wall portion (side walls); a plurality of container main bodies 126A,126B arranged in an interior of the case and each having a cylindrical body portion; and a plurality of reinforcing members 248,250 extending along an axial direction of the plurality of container main bodies, wherein the plurality of reinforcing members 248,250 includes a lower reinforcing member 248 provided in a first space surrounded by adjacent container main bodies among the plurality of container main bodies and the bottom portion (below 156), and an upper reinforcing member 250 provided in a second space surrounded by the adjacent container main bodies among the plurality of container main bodies and the ceiling portion 58; and a connecting member 256 connecting the lower reinforcing member 248 and the upper reinforcing member 250, wherein the connecting member extends along the axial direction (as shown in Fig 2 bars 250 have an axial dimension) together with the lower reinforcing member and the upper reinforcing member.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Finck (20140375043).
Finck fails to disclose material of reinforcing member as metal. It would have been obvious to a person having ordinary skill in the art before effective filing date of the claimed invention to have made reinforcing member in the device disclosed by Finck using a metal since it has been held that selecting a particular known material is within the general skill of a worker in the art on the basis of its suitability for the intended as a material of obvious design choice use based upon particular application requirements. 
Claim(s) 16, 17, 20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Finck (20140375043) in view of Wappel (5154556). 
Regarding claim 16, Finck, discloses a high-pressure container unit comprising: a box-shaped case 10 mounted on a vehicle 14 and including a bottom portion (Fig 3), a ceiling portion 58, and a peripheral wall portion (side walls); a plurality of container main bodies 126A,126B arranged in an interior of the case and each having a cylindrical body portion; and a reinforcing member 250 extending along an axial direction of the plurality of container main bodies, wherein the reinforcing member 250 includes an upper reinforcing member 250 provided in a second space surrounded by the adjacent container main bodies among the plurality of container main bodies and the ceiling portion 58.
Finck fails to disclose the reinforcing members 248,250 having a hollow, closed cross-sectional shape (although it appears as hollow square cross-section in the drawings). Wappel teaches a container box with cylinders in the interior and reinforcing members 35 formed in hollow, closed cross-sectional shape.
 It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Finck with reinforcing members formed in hollow, closed cross-sectional shape as taught by Wappel as an art-recognized functionally equivalent substitute reinforcing member  shape yielding predictable results of providing structural support.
As to claim 17, Finck discloses upper and lower reinforcing members 248,250.
As to claim 20, Finck fails to disclose material of reinforcing member as metal. It would have been obvious to a person having ordinary skill in the art before effective filing date of the claimed invention to have made reinforcing member in the device disclosed by Finck using a metal since it has been held that selecting a particular known material is within the general skill of a worker in the art on the basis of its suitability for the intended as a material of obvious design choice use based upon particular application requirements. 
Allowable Subject Matter
Claims 1-10 are allowed. Claims 12-14, 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 02/13/2022 regarding claim 1 have been fully considered and are persuasive.  As such claim 1 is allowed.  However, new claims 11 and 16, are not patentable as explained above. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atif Chaudry at phone number 571-270-3768.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, or Craig Schneider can be reached at 571-272-3607, or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ATIF H CHAUDRY/Primary Examiner, Art Unit 3753